Title: James Moylan to the Commissioners, 26 August 1778
From: Moylan, James
To: First Joint Commission at Paris,Adams, John


     
      Honorable Gentlemen
      L’Orient 26 Augst. 1778
     
     The General Mifflin Privateer Cap: McNeal arrived here yesterday. He sail’d from Portsmouth the 8th. of May last and has been for two months past cruizing in the North Seas, where, and at the mouth of the Channel, he made thirteen prizes, five of which he sunk. The rest he sent to America and this Kingdom, one of which is arrived in this port, (a french Brig loaded with suggars Coffee and Cotton from Guadeloupe) which he retook after it’s being upwards of Eighty hours in possession of the enemy. As Cap: McNeil has got about fifty English prisoners on board, I request (being encharged with the care of his Bussiness) you will inform me, if they wou’d not procure the liberty of an equal number of our suffering Country Men now in England, and what wou’d be the means proper to be used to effect it. The important trust’s of our Country, which you are invested with, will, I flatter myself, procure me your answer to this letter, without delay, in expectation of which I remain with truth Honorable Gentlemen Your assurd hl
     
      James Moylan
     
    